On Petition for Rehearing by Lola C., Bellamy, Individually and as Executrix of the Estate of W. A. Bellamy, Deceased.
PER CURIAM.
Lola C. Bellamy, individually, and as executrix of the estate of W. A. Bellamy, deceased, filed a petition for rehearing primarily directed to the following statement of this court in its opinion:
“We shall affirm the lower court except as to that part of the summary decree which determines as a matter of law that there was no genuine issue as to any sales made by Bellamy prior to December 8, 1955.”
The decree of the lower court required the Bellamys to convey by warranty deed. The petitioner contends that the purchasers of the property under the second option knew that part of the title was not good and that it was agreed that they, the purchasers, would stand the expenses of quieting title to the property so if they should now be required to give a warranty deed, this would probably have the effect of requiring expenses of a title suit to be borne by the sellers, contrary to the factual agreement that it should be borne by the purchasers. There is merit in the contention of the appellant.
The opinion of this court, filed March 30, 1960, should be implemented by requiring the Bellamys to give deeds conveying such title or interest as the Bellamys may have had in said lands.
Upon this clarification, rehearing is denied.
ALLEN, C. J., and KANNER and SHANNON, JJ., concur.